Citation Nr: 0616591	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  04-24 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran had active service from October 1965 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Columbia, South Carolina.  

It appears that the RO has determined that new and material 
evidence had been associated with the claims file and 
therefore reopened the previously disallowed claim for 
service connection for PTSD, but continued the denial on the 
merits.  In Barnett v. Brown, 8 Vet. App. 1 (1995), affirmed 
83 F.3d 1380 (Fed. Cir. 1996), it was determined that the 
statutory scheme in 38 U.S.C.A. §§ 5108 and 7104 establishes 
a legal duty for the Board to consider new and material 
issues regardless of the RO's actions.  The Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  As such, the Board 
must make its own determination as to whether new and 
material evidence has been presented to reopen the claim.  
The issue has been phrased accordingly.

The claim of entitlement to service connection for PTSD, 
reopened herein below, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  By an unappealed rating decision, dated in June 2001, the 
RO declined to reopen a previously disallowed claim of 
entitlement to service connection for PTSD. 

3.  The evidence received since the last final denial of the 
claim, in June 2001, is neither cumulative nor redundant, and 
relates to an unestablished fact necessary to decide the 
merits of the claim.  


CONCLUSIONS OF LAW

1.  The June 2001 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000). 

2.  The veteran has submitted new and material evidence that 
warrants reopening his claim for service connection.  38 
U.S.C.A. §§ 5103, 5103A, 5108 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.156(a), 3.159 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  While the VCAA does not serve as a basis to reopen a 
claim (unless new and material evidence is presented), the 
law does include the enhanced duty to notify.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) 
(2005) apply to all five elements of a "service connection" 
claim.  These five elements include (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Id.  
Thus, upon receipt of an application for a service-connection 
claim, section 5103(a) and § 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, the RO provided notice in correspondence dated 
in July 2002.  In that notice, the RO failed to specifically 
request that the veteran provide any evidence in the 
veteran's possession that pertained to the claim or something 
to the effect that the veteran give VA everything he had that 
pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2005).  To the extent that this omission was 
defective with respect to the service connection claim, the 
deficiencies will be addressed in the remand.  The RO also 
failed to notify the veteran of the elements of the degree of 
disability or effective date of disability.  To the extent 
that the notice failed to address these two elements, the 
veteran has not been prejudiced at this time and these 
deficiencies will also be addressed in the remand.

The Board notes that the RO failed to include notice of the 
evidence needed to reopen a previously disallowed claim for 
service connection.  As explained below, the Board has 
reopened the claim for service connected PTSD.  In light of 
this decision, it is clear that the veteran has suffered no 
prejudice by this omission and no further notification under 
the VCAA is necessary with regard to the issue of whether new 
and material evidence has been submitted.  

Legal Criteria

The definition of "new and material evidence" was revised 
in August 2001.  38 C.F.R. § 3.156 (2002).  The change in law 
pertains to claims filed on or after August 29, 2001.  Duty 
to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
veteran's application to reopen his claim for entitlement to 
service connection for service connected PTSD was initiated 
in July 2002, thus, the new definition of "new and material 
evidence" is applicable to his claim.  

Under the new definition, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a) (2005).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.




Procedural History and Evidence

A review of the claims file reveals that the veteran's 
original claim for service connected PTSD was denied by the 
RO in an October 2000 rating decision on the bases that there 
was no diagnosis of PTSD and no shown verified stressor.  In 
a letter dated in October 2000, the RO advised the veteran of 
the denial of service connection for PTSD and included notice 
of his procedural and appellate rights.  The veteran, 
however, did not appeal the decision and it became final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1999).  

In correspondence dated in November 2000, the veteran asked 
that his PTSD claim be reopened.  In a rating decision dated 
in December 2000, the RO denied the request.  In a letter 
dated in December 2000, the RO advised the veteran of the 
denial of service connection for PTSD and included notice of 
his procedural and appellate rights.  The veteran, however, 
did not appeal the decision and it became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).  In April 2001, the RO received an application for 
compensation for PTSD, which the RO treated as a request to 
reopen the previously denied claim.  In a June 2001 rating 
decision, the RO denied the request on the ground that no new 
and material evidence had been submitted.  The veteran did 
not appeal that decision and it became final in June 2002.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2000).  

In July 2002, the veteran submitted another request to reopen 
the previously denied claim.  The RO denied the request in a 
December 2002 rating decision on the ground that the veteran 
had failed to submit new and material evidence.  In a letter 
dated in December 2002, the RO advised the veteran that 
service connection for PTSD had been denied because new and 
material evidence had not been submitted.  The letter 
included notice of his procedural and appellate rights.  The 
veteran filed a notice of disagreement (NOD) within the 
applicable time limit and filed a substantive appeal, dated 
in June 2004.  The appeal of the December 2002 rating 
decision is properly before the Board.

Relevant evidence associated with the claims file prior to 
the last final denial in June 2001 follows.
 
The veteran's DD Form 214 showed that the veteran was not 
awarded any medals indicative of combat service.  

The veteran's service medical records indicated that he 
received treatment for nervousness in June 1967.  

In a VA examination report, dated in June 1984, Dr. B.N. 
noted an impression of Vietnam Syndrome versus anxiety 
neurosis versus underlying psychosis, and stated that it 
would be of great value to have the veteran examined by a 
psychiatrist.  

In a psychiatric examination report, dated in August 1990, 
Dr. M.G. diagnosed organic mental disorder with psychosis.  
Dr. M.G. stated that he was not quite sure what the disorder 
was secondary to, but thought that it was probably secondary 
to the skull fracture the veteran claimed to have sustained 
after his service in 1974 .  

Outpatient treatment reports from VA Medical Center (VAMC) in 
Augusta, Georgia, dated in October 1998 to March 2001, showed 
that the veteran received treatment there for epilepsy, 
alcohol abuse, anemia, and tobacco abuse.  

In a PTSD questionnaire, received in April 2001, the veteran 
stated that he did not remember much at all from service.

Relevant evidence associated with the claims file after the 
last final denial in June 2001 follows.

Personnel records showed that the veteran participated in the 
Vietnam Counter Offensive Phase II.  The records showed that 
the veteran served in Vietnam from January 1967 to October 
1967.  His principal duty was a Pioneer attached to Company 
D, 39th Engineer Combat Battalion.  

In a statement dated in August 2002, the veteran stated that 
his participation in the Vietnam Counter Offensive Phase II 
should be considered an in-service stressor.

Treatment records from VAMC Augusta, Georgia, dated in 
September 2002, showed that the veteran received treatment 
there for a seizure disorder. 
Treatment records dated from February 2003 to April 2004, 
also from VAMC Augusta, Georgia, indicated that the veteran 
received treatment for PTSD symptoms, and that Dr. A.P. and 
Dr. P.B. noted impressions of PTSD.

In a PTSD questionnaire, received in November 2003, the 
veteran recalled seeing fellow soldiers being maimed and 
killed in Vietnam.  The veteran also recalled being caught in 
Agent Orange spray sites.  The veteran stated that on May 11, 
1967, he was supposed to go sweeping for mines, but another 
soldier went in his place instead.  The veteran stated that 
three people died on that expedition.  The veteran provided 
the names of two of the soldiers who were killed on the mine 
sweeping expedition.  The veteran stated that his tour 
started at Cam Rahn Bay, Vietnam, then continued to Qui Nhon 
and then Tuy Hoa, Vietnam.  

Records from the National Archives confirmed that the two 
soldiers named by the veteran in the November 2003 PTSD 
questionnaire were killed on May [redacted], 1967, and that they were 
both from the veteran's unit.  

A VA examination report, dated in February 2004, reflected a 
diagnosis of PTSD.  According to the report, the examiner 
reviewed the claims file.  The examiner stated that the 
veteran was exposed to traumatic situations during combat and 
has seen a lot of people being killed.  The examiner stated 
that the veteran had seen people being killed in landmine 
explosions.     

In the veteran's VA Form 9, dated in June 2004, he stated 
that he believed seeing soldiers killed resulted in his PTSD 
symptoms.




Analysis

The Board finds that new and material evidence has been 
submitted since the June 2001 rating decision.  Medical 
evidence that the veteran has a current diagnosis of PTSD is 
new because prior to the RO's last final denial, no such 
evidence had been submitted.  The medical evidence is 
material because the PTSD diagnosis is critical to a PTSD 
service connection claim.  38 C.F.R. § 3.304(f) (2005).  

The veteran's lay statements that he saw fellow soldiers 
maimed and killed in a landmine explosion are also new and 
material evidence.  Prior to the last final denial, no 
evidence of this particular stressor existed.  Credible 
evidence that a claimed in-service stressor that has been 
linked to the diagnosed PTSD occurred is likely to 
substantiate the claim.  These statements are material. 


ORDER

New and material evidence having been submitted, the claim 
for service connection of PTSD is reopened.  


REMAND 

The veteran contends that he has PTSD as a result of 
incidents that occurred while he served in Vietnam.  
Specifically, he claims that he saw fellow soldiers being 
maimed and killed, including incidents involving landmine 
explosions.  The Board finds that VA has a duty to further 
assist the veteran in verifying the occurrence of the claimed 
in-service stressors and obtaining relevant service records.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  With respect to the specific allegations of 
witnessing soldiers being killed in landmine explosions, VA 
has a duty to investigate these claimed events.  Unit records 
showing attacks on a veteran's unit are "credible supporting 
evidence" that the veteran experienced the attacks 
personally.  Pentecost v. Principi, 16 Vet. App. 124, 128-129 
(2002).  As such, the Board finds that the history of the 
veteran's unit for the period of January 1967 to October 1967 
should be researched for the purpose of verifying the 
occurrence of the claimed stressors.  

The Board notes that in the July 2002 VCAA notice, the RO 
failed to address the elements of the degree of disability or 
the effective date of disability, and failed to request that 
the veteran provide everything he has in his possession that 
pertains to the claim.  The RO should issue a corrected VCAA 
notice addressing these issues.

Accordingly, the case is REMANDED for the following action:

1.  Please ask the U.S. Army and Joint 
Service Records Research Center (JSRRC) to 
review unit history of Company D, 39th 
Engineer Battalion for the period of 
January 1967 to October 1967, for the 
purpose of verifying the following in-
service stressors: witnessing soldiers 
killed in landmine explosions.   

2.  Following the above, the RO must make 
a specific determination as to whether any 
of the claimed stressors are sufficiently 
verified, based on a review of the entire 
evidentiary record.  All credibility 
issues related to this matter should be 
addressed at that time.  

3.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Please also ask the veteran 
to submit any evidence in his possession 
that pertains to the claim.  

4.  Thereafter, the veteran's claim of 
entitlement to service connection for PTSD 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  


The purpose of this REMAND is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


